Case 2:18-cv-00086-SJF-AKT Document 90-6 Filed 12/02/20 Page 1 of 3 PageID #: 638




   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
    DERELL MEYNARD, individually and on behalf of all others
    similarly situated,
                                                                       Case#: 18-CV-
                                                                       00086(SJF)(AKT)
                                                         Plaintiffs,
                                                                       DECLARATION OF
                             - against -                               ESTEBAN FLORES

    WHOLE FOODS MARKET GROUP,

                                                       Defendants.


          I, Esteban Flores, declare under penalty of perjury, pursuant to 28 U.S.C. § 1746, that the

   following is true and correct to the best of my knowledge and belief.

       1. My name is Esteban Flores. I currently reside in the State of New York, Bronx County.

      2. I was employed as a team member of the produce department by Whole Foods Market

          Group at its Upper West Side store—located at 808 Columbus Avenue, New York, New

          York 11025—in 2012.

      3. During my employment with the Defendants, the produce department consisted of

          approximately 40 employees.

      4. All 40 employees were manual laborers. Their responsibilities required that they work

          with their hands far in excess of 25% of the time. Responsibilities include unpacking

          shipments of produce, stocking shelves, rotating inventory, creating and maintaining

          displays, and keeping the department clean and organized.

      5. No member of the produce department is exempt from working on the sales floor and

          completing the previously mentioned responsibilities. This includes positions like
Case 2:18-cv-00086-SJF-AKT Document 90-6 Filed 12/02/20 Page 2 of 3 PageID #: 639




         Produce Buyer, a position I held for approximately the last two years I was employed by

         the Whole Foods Market Group.

      6. Produce Buyers—who are responsible for taking inventory and placing order for more

         produce—only do so for at most an hour and a half of an eight-hour shift. Once the Buyer

         places the order, they must return to the sales floor to continue to complete the

         responsibilities of a regular produce department team member.

      7. Produce Buyers are not any different from a regular produce department team member.

         The added daily responsibility of taking inventory and placing orders for more produce

         took me an hour and a half to complete. I needed to finish placing orders as soon as

         possible so that I may return to the sales floor and continue pushing out the products. As

         a Produce Buyer, I had more of an interest to make sure I did my best work on the floor

         because I needed to make sure that the inventory I was placing orders for was being

         pushed out correctly.

      8. During my employment with Whole Foods Market Group, there were at least 300

         employees in total at the Upper West Side location.

      9. Of the 300 employees at the Upper West Side store, 290 of the employees, or 95%. are

         manual laborers. Departments like seafood, grocery, bakery, specialty, prepared foods,

         among others, perform similar functions and responsibilities. Departments like seafood.

         grocery, bakery, specialty, prepared foods, among others, perform similar functions and

         responsibilities to those of the produce department. Their job is to unpack shipments.

         stock their department, rotate inventory, create and maintain displays, assist customers

         and keep their department clean and organized. Cashiers also are engaged in physical

         activity virtually all day.
    *-.5
           Case 2:18-cv-00086-SJF-AKT Document 90-6 Filed 12/02/20 Page 3 of 3 PageID #: 640




                 I declare that the foregoing is true and correct.

              Dated: Huntington, New York
                     November 25,2020




3                                                                    Esteban Flores
